Gileillan, 0. J.
The first question is: When may the board of •county commissioners cancel personal taxes? They have no authority to do it at all, except as it is conferred by statute. The clerk of the District Court issues to the sheriff the warrants for collecting delinquent personal taxes, and, if the latter cannot find property out of which to collect them, he is required to file with the clerk a list of them, with an affidavit of himself or deputy that he has made diligent search and inquiry for goods and chattels wherewith to make such taxes, and was unable to make or collect the same. “The clerk shall deliver such list and affidavit to the board •of county commissioners at their first session thereafter, and they shall cancel such taxes as they are satisfied cannot be collected.” 1878, G. S. ch. 11, §§ 58, 59, as amended by Laws 1885, ch. 2, §§ 5, 6. *215And this is the only authority in the statute to cancel. It is clear enough the legislature did not intend to vest in the board the somewhat dangerous power to cancel a personal tax until a bona fide effort to collect it in the usual way has proved ineffectual.
The next question is: May the sheriff charge the county fees for constructive travel in endeavoring unsuccessfully to collect taxes on the warrants issued to him? That is, if he have warrants against ten different persons living in the same place, and actually travels only ten miles to execute them, ma3r he charge the county for one hundred miles’ travel?
However it may be when a sheriff or constable has different writs, for different persons, in independent proceedings, and serves all of them at the samei place, in respect to his right to charge upon each for mileage to and from that place, though he makes but one trip for all, we think the sheriff who receives the tax warrants at the same time (as all'ought to be issued at the same time) on behalf of the same person, to wit, the county, in the same general proceeding, to wit, the enforcement of personal taxes, can charge the county mileage only for the distance actually and necessarily traveled by him upon all of those uncollected, for which travel he has not received pay on those collected.
The question of pay for1 constructive travel was not presented in Schmid v. County of Brown, 44 Minn. 67, (46 N. W. 145.)
Order affirmed.
Buck, J., absent, sick, took no part.
(Opinion published 58 N. W. 864.)